Citation Nr: 1135133	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  08-36 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to burial benefits, to include plot or interment allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to June 1964 and from July 1964 to April 1968.  He died in April 2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.  The appellant submitted a notice of disagreement with this determination in March 2007, and timely perfected her appeal in November 2008.

In November 2010, the appellant testified before the undersigned Veterans Law Judge, sitting in Phoenix, Arizona.  A transcript of that proceeding has been prepared and associated with the evidence of record.


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam.  Exposure to herbicides is conceded.

2.  The Veteran died in April 2006, of sudden cardiac failure, due to or as a consequence of atherosclerotic cardiovascular disease.  He was also diagnosed with chronic obstructive pulmonary disease at that time.

3.  At the time of his death, the Veteran was not service-connected for any disabilities.

4.  In March 2011, pursuant to a liberalizing law that added ischemic heart disease to the list of presumptive conditions associated with herbicide exposure, the RO granted: entitlement to service connection for coronary artery disease associated with herbicide exposure, considered 10 percent disabling from July 21, 2003 to December 9, 2005, and 100 percent disabling thereafter; entitlement to service connection for the cause of the Veteran's death; and basic eligibility to Dependents' Educational Assistance from April 16, 2006.

5.  The appellant was awarded $2000.00 for funeral burial expenses.

6.  The Veteran was buried at the Southern Arizona Veterans Memorial Cemetery.


CONCLUSION OF LAW

The criteria for a plot/interment allowance have not been met.  38 C.F.R. § 3.1600(f).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it generally must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).
Although VCAA notice was not provided in this case, the Board finds the appellant's claim may nevertheless be adjudicated fairly because VA is not required to provide notice or assist in development when the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  The Merits of the Claim

The Veteran served on active duty from January 1960 to June 1964 and from July 1964 to April 1968.  During this time, he served in the Republic of Vietnam.  Accordingly, exposure to herbicides is conceded.  During the course of his lifetime, the Veteran was not service-connected for any disabilities.

The Veteran died in April 2006, of sudden cardiac failure, due to or as a consequence of atherosclerotic cardiovascular disease.  He was also diagnosed with chronic obstructive pulmonary disease at that time.  In May 2006, the appellant filed claims of entitlement to Dependency and Indemnity Compensation (DIC) and burial benefits.  In a February 2007 rating decision, the RO denied the appellant's claims.

The appellant perfected her appeal, with respect to the claim of entitlement to plot or interment allowance, and was afforded a Board hearing with the undersigned Veterans Law Judge in November 2010.  At that time, the undersigned informed the appellant of the recent regulatory change, which established presumptions of service connection, based upon exposure to herbicides for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias.  See 75 Fed. Reg. 53,202- 53,216 (August 30, 2010).  In accordance with this regulatory change, the appellant refiled her claim of entitlement to service connection for the cause of the Veteran's death.

A March 2011 rating decision granted entitlement to service connection for coronary artery disease associated with herbicide exposure, considered 10 percent disabling from July 21, 2003 to December 9, 2005, and 100 percent disabling thereafter; entitlement to service connection for the cause of the Veteran's death; and basic eligibility to Dependents' Educational Assistance from April 16, 2006.  The RO again acknowledged that the appellant's claim for payment of burial benefits had been received on May 30, 2006.  She was informed at that time that burial benefits pay for either funeral-related costs or cemetery costs.  The appellant was awarded a total payment of $2000.00 for funeral burial expenses, the reimbursement allowed for the funeral and burial of a veteran whose death was related to military service.

Finally, the Board notes that the appellant is not entitled to a plot allowance.  Under 38 C.F.R. § 3.1600(f), a plot or interment allowance is generally available when a Veteran is eligible for burial for a national cemetery but is not buried in one.  In this case, the Veteran's death certificate states that he was buried in the Southern Arizona Veterans Memorial Cemetery.  Thus, no plot expense was incurred and no entitlement to this benefit arises.

In sum, the Board finds that based on the undisputed facts, a preponderance of the evidence is against the appellant's claim for additional burial expenses, to include a plot or interment allowance, because the Veteran was buried in a national cemetery.  Since a preponderance of the evidence is against the appellant's claim, the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).






ORDER

Entitlement to burial benefits, to include plot or interment allowance, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


